(^12       /        V][lydr



   n      l\)^-    ZXV'^               Ci^           e




       y'e$>. Tlx. 0» nyjT~ lc>tCl..   r       'jL
                                           Aoi//

   ^yiAJL. '/??'
    f
                                                *
                  V   i
                              4   Sf'       V    «

                                        7




            i..   1
                  >                 t

            S.
I                         s
        *
